Citation Nr: 1004377	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  03-19 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD), claimed as emotional stress.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1942 to 
November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Jackson, Mississippi.  The case has been advanced on the 
Board's docket.

This appeal has been before the Board twice previously, most 
recently in February 2009, when it was remanded for 
additional development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

When this case was last before the Board, it was remanded so 
that the RO could contact the JSRRC, or other appropriate 
entity, to verify the Veteran's reported stressors.  The RO 
was directed to use as search criteria the Veteran's unit of 
assignment (USS WINNETKA YTB-376) and the time frame of June 
1944 to November 1945.  

A review of the record reflects that the RO sent the Veteran 
a letter in May 2009 instructing him to provide a "60-day 
time frame or a season the USS Winnetka YTB-376 was fired 
upon."  In a June 2009 response, the Veteran responded that 
he was only able to recall that it was warm or hot at the 
time the ship was fired upon.  (In this regard, it is 
observed that in the February 2009 Board remand, it was 
specifically noted that the Veteran had already demonstrated 
that he was unable to provide exact dates or names with 
respect to his stressors).  Importantly, however, there is 
no indication that the RO ever contacted the JSRRC to verify 
the reported stressors using the unit of assignment and time 
frame provided in the February 2009 remand.  This error 
should be corrected on remand.  See Stegall v. West, 11 Vet. 
App. 268 (1998) (noting that as a matter of law, a remand by 
the Board confers on the Veteran the right to compliance 
with the remand orders).

Lastly, a review of the documents associated with the claims 
file since the Board's February 2009 remand reveals an 
undated form, entitled "Identification of Basic Information 
PTSD Stressor Corroboration Research," which indicates 
confirmation of the Veteran's stressor regarding being 
subjected to attacks from the Japanese while aboard the USS 
Winnetka.  However, no supporting documentation, reflective 
of how this particular stressor was confirmed, is associated 
with the claims file.  This should be accomplished.

Accordingly, the case is REMANDED for the following action:

1.	Associate with the claims file 
documentation which reflects how the 
Veteran's stressor regarding being 
subjected to attacks by the Japanese 
was confirmed, as indicated on the 
"Identification of Basic Information 
PTSD Stressor Corroboration Research" 
form.  If the information on this form 
is incorrect, it should be so noted.

2.	The RO should contact the JSRRC, or 
other appropriate entity, and request 
them to specifically ascertain whether 
the Veteran's assigned ship, the USS 
WINNETKA YTB-376, was fired upon by 
Japanese warplanes during the period 
from June 1944 to November 1945, 
(assuming this is not confirmed by the 
action taken in response to paragraph 
number 1 above), and whether members of 
that ship's crew would have been in a 
position to assist in the rescue of a 
downed U.S. warplane, or witness dead 
bodies at Iwo Jima, and whether a 
crewmember, by the name of "Walker," 
was killed or injured during this same 
time period.  The information contained 
in the Veteran's service personnel 
records reflecting his ship assignments 
should be provided along with that 
request.  

Additionally, if the research entity 
will only search a single 60 day time 
frame, and the Veteran does not 
otherwise narrow the search, the period 
from February 1945 to March 1945, when 
the Battle of Iwo Jima occurred, should 
be used.  All correspondence should be 
fully documented in the claims file.

3.	If, and only if, the development above 
verifies a stressor or stressors, 
schedule a new VA PTSD examination with 
a psychiatrist.  The examiner should 
review the claims file and answer the 
following questions: Does the Veteran 
meet the DSM-IV criteria for PTSD?  If 
so, can the PTSD be related to a 
verified stressor or stressors?  The 
examiner should offer a complete 
rationale for all opinions expressed.

4.	Thereafter, the RO should again review 
the record.  If the benefit sought on 
appeal remains denied, the Veteran and 
his representative should be furnished 
a supplemental statement of the case 
and given the opportunity to respond 
thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
by the United States Court of Appeals for 


Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



